Exhibit 5.1 MiX Telematics Limited Howick Close Waterfall Park Midrand South Africa 10 Fricker Road, Illovo Boulevard Johannesburg, 2196 PO Box 61771, Marshalltown Johannesburg, 2107, South Africa Docex 26 Johannesburg T +27 11 530 5000 F +27 11 530 5111 www.webberwentzel.com Your reference Our reference Date J Milner 6 November 2014 Dear Sirs Opinion and consent of Webber Wentzel, South African counsel to MiX Telematics Limited 1. This opinion is given in connection with the preparation and filing of a registration statement of MiX Telematics Limited (South African registration number1995/013858/06) (the"Company"), a company incorporated and registered in the Republic of South Africa, on Form S-8 under the United States Securities Act of 1933, as amended, to be dated on or aboutOctober2014 (the"Registration Statement") relating to the registration of 78751250 ordinary shares of the Company (the"Ordinary Shares").The Ordinary Shares are issuable under and in accordance with the terms of the MiX Telematics Limited Long-Term Incentive Plan (the"Plan"). 2. For purposes of this opinion, our advice has been limited to considering: the memorandum of incorporation of the Company; the Registration Statement; and the Plan, as amended from time to time. 3. We have relied solely on the above information that was made available to us.We give no opinion as to the accuracy of this information and we have made no independent investigation of factual matters or of the accuracy or the appropriateness of any financial, commercial or business matters. 4. Our opinion is based on our interpretation of the documents referred to in paragraph2 and applicable South African law as embodied in the South African Companies Act71 of 2008("Companies Act"), and other relevant acts and related legislation, as well as judicial interpretations in force as at the date of this opinion.In particular, we do not purport to render an opinion on any matter governed by the law of any state of the United States of America or any federal law of the United States of America. Partner:DM LancasterPartners:SM AdcockRB AfricaNG AlpRL AppelbaumB AronoffBA BaillieJM BellewA BennettHJ BesterDHL BooysenAR BowleyPG BradshawJL BrinkJL BucklandMS BurgerRS CoelhoKL CollierKM ColmanKE CosterK CouzynZ DasooJH DaviesPM DayaJHB de LangeBEC DickinsonMA DiemontDA DingleyNF DlaminiKZ DlothiHJ du PreezCP du ToitM EbrahimSK EdmundsonJC ElsAE EsterhuizenMJR EvansGA FichardtJB FormanBL GallieCI GouwsJP GouwsPD GrealySN GumedeVW HarrisonJM HarveyMH HathornJS HenningKR HillisNA HlatshwayoXNC HlatshwayoS HockeyCM HolfeldPM HollowayMGH HoniballSJ HuttonR IsmailAR JamesKA JarvisME JarvisCM JonkerS JoosteE JordaanLA KahnM KennedyA KeyserP KingstonJ LambPSG LeonDB le RouxPG LeydenL MaraisT MasingiS McCaffertyMC McIntoshSI MeltzerSM MethulaCS MeyerAJ MillsJA MilnerD MiloNP MngomezuluVS MoodaleyL MorphetVM MovshovichMM MtshaliRA NelsonBP NgoepeZN NtshonaMB NzimandeL OdendaalGJP OlivierN PaigeAMT PardiniAS ParryS PatelGR PenfoldSE PhajaneC PillayHK PotgieterD RamjettanNJA RobbDC RudmanJW ScholtzKE ShepherdGM SibandaDMJ SimaanAJ SimpsonJ SimpsonN SinghMP SpaldingL SteinPS SteinLJ SwaineER SwanepoelZ SwanepoelA ThakorCK TheodosiouA ToefyD VallabhPZ VandaJP van der PoelSE van der MeulenED van der VyverM van der WaltN van DykA van NiekerkMM van SchaardenburghJE VeeranD VenterHM VenterB VersfeldMG VersfeldTA VersfeldDM VisagieJ WatsonJWL WestgateKL WilliamsRH WilsonM YudakenChief Operating Officer:SA Boyd Webber Wentzel is associated with ALN Page 2 5. Based on the above (including an analysis of the Registration Statement), and subject to the qualifications stated herein, we are of the opinion that the Ordinary Shares, when sold or issued in accordance with the provisions of the Plan, the Companies Act, the Listings Requirements of the JSE Limited and the memorandum of incorporation of the Company, in each case as amended from time to time, will be validly issued and fully paid up. 6. We hereby consent to be named in the Registration Statement as the attorneys who have passed opinion on the matters referred to herein.In addition, we hereby consent to the filing of this opinion as an exhibit to the Registration Statement and any and all amendments thereto.
